Citation Nr: 1643925	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-41 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an effective date earlier than January 12, 2009, for the addition of the Veteran's spouse as a dependent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not file a claim for additional compensation based on dependent status prior to January 12, 2009.  


CONCLUSION OF LAW

The requirements for an effective date earlier than January 12, 2009 for the addition of a spouse as a dependent have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.204, 3.401(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that where the law as mandated by statute, and not the evidence, is dispositive of the claim, the duty to notify and assist can have no effect on the appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law).  

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit.  VA's General Counsel likewise held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

Indeed, that is the case here.  As the law, and not the facts, are dispositive, no further VCAA duty to assist or duty to notify are necessary.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.  Likewise, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2016).   The Board notes that adequate notice was provided and sufficient evidence was developed in this appeal; no further development is required.   


Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of additional compensation on account of dependents based on the establishment of a disability rating from the effective date of such rating, but only if proof of such dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

If evidence of a veteran's marriage is received within one year of the event, the "date of claim" will be the date of that event; otherwise, the "date of claim" will be the date VA received notice of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

The Veteran was awarded nonservice-connected pension benefits in a February 2007 rating decision.  An effective date of September 11, 2006 was assigned for the grant of nonservice-connected pension.

The Veteran was advised by the RO of the above action by way of a March 2007 letter mailed to him at his then current address of record.  He was also advised in an enclosed VA Form 21-8768 (Disability Pension Award Attachment) that veterans receiving nonservice-connected pension benefits may be entitled to additional compensation for dependents.  He was further advised to promptly advise VA of any change in the status of his dependents.  The Veteran was informed in the March 2007 letter that he was being paid at the single rate, with no dependents, at that time.    

The Veteran filed a VA Form 21-686c, Declaration of Status of Dependents, and additional necessary paperwork regarding his dependent common law spouse in January 2009.  The record reflects the Form 21-686c was received on January 12, 2009.  In February 2010, the Veteran was notified that his dependent common law spouse was added to his award of nonservice-connected pension effective February 1, 2009.

The Veteran has appealed the assignment of the effective date for the addition of a dependent spouse to his award of nonservice-connected pension.  He seeks the benefits effective from September 11, 2006, the date from which his nonservice-connected pension is assigned and/or from November 14, 2008, the date he provided a complete VA Form 21-686c to his representative (Texas Veterans Commission) in an effort to file a claim for additional benefits for his dependent common law spouse.

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of the rating action entitling the veteran to additional compensation for dependents .  Id.   

The Court in Sharp noted that there is no freestanding claim for dependency benefits.  See Sharp, 23 Vet. App. at 276.  When discussing its reasoning, in Sharp, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing.  Id.

The Board finds that the Court's holding in Sharp is applicable to this case.  As the Board has already discussed, proof of dependent status was not received within one year of the issuance of the February 2007 rating decision, or March 2007 notice, which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the February 2007 rating action.  As noted earlier, the Veteran did not supply dependency information regarding his marriage on a VA Form 21-686c until January 12, 2009. 

While the Veteran indicated that he was not aware that he was being paid as a single veteran until 2008, the Veteran is presumed to have received the March 2007 letter and attachments.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued).  There is no evidence that the letter was returned as undeliverable.  Also, other documentation submitted by the Veteran included the same address.  Most importantly, the Veteran has not indicated that he never received a copy of the February 2007 rating decision.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).

Moreover, the record does not show that the Veteran submitted the requisite proof of dependents prior to or within one year after the February 2007 rating decision, or otherwise asserted entitlement to dependency benefits.  The evidence clearly shows that he did not provide the VA Form 21-686c and requisite documentary dependency evidence until January 12, 2009.  Thus, entitlement to additional compensation benefits from the date of the grant of entitlement to nonservice-connected pension benefits is not available in this case because evidence of dependency was not received within one year of the March 2007 letter.  

In making this determination, the Board has also carefully considered the Veteran's assertion that he thought that his dependency action was filed in November 2008 because he submitted a Form 686c to his representative, and receipt of the form was duly date stamped and logged by his representative on November 14, 2008.  However, the record does not reflect that the Veteran's representative submitted the VA Form 21-686c to VA on the Veteran's behalf.  The Board is sympathetic to the Veteran's assertions that he should be granted entitlement to additional compensation for his dependent wife on the basis that he thought that he filed the VA Form 21-686c with VA by virtue of submitting it to his representative.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-433 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).   Here, the Veteran's right to dependent compensation cannot extend back to either 2006 or 2008 as a result of the specific limitations set forth under 38 C.F.R. §  3.401(b).  Accordingly, an effective date earlier than January 12, 2009 must be denied.



ORDER

Entitlement to an effective date prior to January 12, 2009 for the addition of the Veteran's spouse as a dependent is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


